Name: 2008/95/EC: Commission Decision of 25 January 2008 adopting, pursuant to Council Directive 92/43/EEC, a first updated list of sites of Community importance for the Macaronesian biogeographical region (notified under document number C(2008) 286)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  regions of EU Member States;  Africa;  documentation
 Date Published: 2008-02-05

 5.2.2008 EN Official Journal of the European Union L 31/39 COMMISSION DECISION of 25 January 2008 adopting, pursuant to Council Directive 92/43/EEC, a first updated list of sites of Community importance for the Macaronesian biogeographical region (notified under document number C(2008) 286) (2008/95/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Macaronesian biogeographical region, as referred to in Article 1(c)(iii) of Directive 92/43/EEC, comprises the archipelagos of the Azores and Madeira (Portugal) and the Canary Islands (Spain) in the Atlantic ocean, as specified in the biogeographical map approved on 25 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process initiated since 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) An initial list of sites of Community importance for the Macaronesian biogeographical region, within the meaning of Directive 92/43/EEC was adopted by Commission Decision 2002/11/EC (2). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Macaronesian biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. The update of that initial list is therefore necessary. (5) On the one hand, the update of the initial list of sites of Community importance for the Macaronesian biogeographical region is necessary in order to include additional sites that have been proposed since 2000 by the Member States as sites of Community importance for the Macaronesian biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the first updated list of sites of Community importance for the Macaronesian biogeographical region. (6) On the other hand, the update of the initial list of sites of Community importance for the Macaronesian biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the Community list. In that sense, the first updated list of sites of Community importance for the Macaronesian biogeographical region constitutes a consolidated version of the initial list of sites of Community importance for the Macaronesian biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial list of sites of Community importance for the Macaronesian biogeographical region. (7) For the Macaronesian biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between November 1997 and September 2006, in accordance with Article 4(1) of the Directive, by Portugal and Spain. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (3). (9) That information includes the most recent and definitive map of the site transmitted by the Member State in question, the sites name, location and extent, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a first updated list of sites selected as sites of Community importance for the Macaronesian biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (12) However, some Member States have not proposed sufficient sites to meet the requirements in Directive 92/43/EEC for certain habitat types and species. For those species and habitat types it can therefore not be concluded that the network is complete. However, taking into account the delay in receiving the information and reaching agreement with the Member States, the Commission considers that it should adopt a first updated list of sites which will need to be revised in accordance with the provisions of Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC that occur in both marine territorial waters as well as marine waters under national jurisdiction beyond territorial waters remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be revised, if necessary, in accordance with the provisions of Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2002/11/EC should be replaced. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The first updated list of sites of Community importance for the Macaronesian biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2002/11/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 January 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Directive 2006/105/EC (OJ L 363, 20.12.2006, p. 368). (2) OJ L 5, 9.1.2002, p. 16. (3) OJ L 107, 24.4.1997, p. 1. ANNEX First updated list of sites of Community importance for the Macaronesian biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1). The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Spain and Portugal. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ES0000041 Ojeda, Inagua y Pajonales * 3 527,6 W 15 41 N 27 56 ES0000043 Caldera de Taburiente * 4 354,7 W 17 52 N 28 43 ES0000044 Garajonay * 3 785,4 W 17 15 N 28 7 ES0000096 Pozo Negro * 9 096 W 13 58 N 28 16 ES0000102 GaroÃ © * 1 124 W 17 56 N 27 47 ES0000108 Los Ã rganos * 149,7 W 17 16 N 28 13 ES0000111 Tamadaba * 7 448,7 W 15 43 N 28 1 ES0000112 Juncalillo del Sur 186,3 W 15 28 N 27 47 ES0000113 Macizo de Tauro * 1 244,1 W 15 41 N 27 54 ES0000141 Parque Nacional de Timanfaya 5 180,7 W 13 46 N 29 0 ES7010002 Barranco Oscuro * 33,4 W 15 35 N 28 3 ES7010003 El Brezal * 109,1 W 15 36 N 28 6 ES7010004 Azuaje * 456,3 W 15 34 N 28 5 ES7010005 Los Tilos de Moya * 89 W 15 35 N 28 5 ES7010006 Los Marteles * 2 803,7 W 15 32 N 27 57 ES7010007 Las Dunas de Maspalomas * 360 W 15 35 N 27 44 ES7010008 GÃ ¼igÃ ¼Ã ­ * 2 897,7 W 15 48 N 27 57 ES7010010 Pilancones * 5 781,6 W 15 38 N 27 51 ES7010011 Amagro * 487,6 W 15 40 N 28 7 ES7010012 Bandama 592,9 W 15 26 N 28 1 ES7010014 Cueva de Lobos * 7 027,5 W 14 15 N 28 18 ES7010016 Ã rea marina de La Isleta * 8 562 W 15 27 N 28 10 ES7010017 Franja marina de MogÃ ¡n * 29 993 W 15 33 N 27 45 ES7010018 Riscos de Tirajana * 749,6 W 15 34 N 27 57 ES7010019 Roque de Nublo * 446,4 W 15 36 N 27 57 ES7010020 Sebadales de La Graciosa 1 192 W 13 30 N 29 13 ES7010021 Sebadales de Guasimeta 1 276 W 13 35 N 28 55 ES7010022 Sebadales de Corralejo * 1 946,6 W 13 49 N 28 42 ES7010023 MalpaÃ ­s de la Arena 849,8 W 13 55 N 28 38 ES7010024 Vega de RÃ ­o Palmas * 365,7 W 14 3 N 28 24 ES7010025 Fataga * 2 725,9 W 15 34 N 27 54 ES7010027 JinÃ ¡mar * 30,7 W 15 25 N 28 2 ES7010028 Tufia * 51,3 W 15 22 N 27 57 ES7010031 Islote de Lobos * 452,7 W 13 49 N 28 44 ES7010032 Corralejo * 2 689,3 W 13 51 N 28 40 ES7010033 JandÃ ­a * 14 972,5 W 14 21 N 28 5 ES7010034 MontaÃ ±a CardÃ ³n * 1 233,6 W 14 9 N 28 15 ES7010035 Playa de Sotavento de JandÃ ­a * 5 461,1 W 14 12 N 28 9 ES7010036 Punta del MÃ ¡rmol * 29,9 W 15 36 N 28 8 ES7010037 BahÃ ­a del Confital 634,2 W 15 27 N 28 8 ES7010038 Barranco de La Virgen * 559,4 W 15 35 N 28 2 ES7010039 El Nublo II * 13 956 W 15 40 N 27 57 ES7010040 Hoya del Gamonal * 627,3 W 15 34 N 27 58 ES7010041 Barranco de Guayadeque * 709,4 W 15 27 N 27 55 ES7010042 La Playa del Matorral * 95,58 W 14 19 N 28 2 ES7010044 Los Islotes 151,2 W 13 31 N 29 17 ES7010045 ArchipiÃ ©lago Chinijo * 8 865,3 W 13 34 N 29 6 ES7010046 Los Volcanes 9 986,1 W 13 44 N 29 2 ES7010047 La Corona * 2 602,4 W 13 26 N 29 10 ES7010048 BahÃ ­a de Gando * 477,7 W 15 22 N 27 55 ES7010049 Arinaga * 92,4 W 15 23 N 27 51 ES7010052 Punta de la Sal * 136 W 15 23 N 27 52 ES7010053 Playa del CabrÃ ³n 956,2 W 15 23 N 27 51 ES7010054 Los Jameos 234,7 W 13 25 N 29 9 ES7010055 Amurga * 5 341,2 W 15 32 N 27 50 ES7010056 Sebadales de Playa del InglÃ ©s * 2 721,5 W 15 33 N 27 45 ES7010062 Betancuria * 3 328,8 W 14 21 N 28 5 ES7010063 Nublo * 7 107,5 W 15 45 N 27 53 ES7010064 Ancones-Sice 223,3 W 14 4 N 28 19 ES7010065 MalpaÃ ­s del Cuchillo 55,4 W 13 40 N 29 5 ES7010066 Costa de Sardina del Norte 1 426,5 W 15 42 N 28 8 ES7011001 Los Risquetes 9,1 W 13 39 N 29 6 ES7011002 Cagafrecho 633,1 W 13 40 N 28 55 ES7011003 Pino Santo 1 564,8 W 15 28 N 28 3 ES7011004 Macizo de Tauro II 5 117,6 W 15 41 N 27 49 ES7011005 Sebadales de GÃ ¼igÃ ¼Ã ­ * 7 219,74 W 15 52 N 27 57 ES7020001 MencÃ ¡fete * 454,6 W 18 4 N 27 43 ES7020002 Roques de Salmor 3,5 W 17 59 N 27 49 ES7020003 Tibataje * 592,7 W 18 0 N 27 46 ES7020004 Risco de Las Playas * 966,9 W 17 57 N 27 42 ES7020006 Timijiraque * 375,1 W 17 55 N 27 46 ES7020008 Pinar de GarafÃ ­a * 1 027,5 W 17 52 N 28 46 ES7020009 GuelguÃ ©n * 1 062,4 W 17 52 N 28 49 ES7020010 Las Nieves * 5 114,6 W 17 49 N 28 44 ES7020011 Cumbre Vieja * 7 522,1 W 17 50 N 28 35 ES7020012 MontaÃ ±a de Azufre 75,8 W 17 46 N 28 33 ES7020014 Risco de la ConcepciÃ ³n * 65,7 W 17 46 N 28 40 ES7020015 Costa de HiscaguÃ ¡n 249,9 W 17 57 N 28 48 ES7020016 Barranco del Jorado 98,2 W 17 57 N 28 42 ES7020017 Franja marina Teno-Rasca * 69 500 W 16 53 N 28 16 ES7020018 Tubo volcÃ ¡nico de Todoque 1,7 W 17 53 N 28 36 ES7020020 Tablado * 223,6 W 17 52 N 28 48 ES7020021 Barranco de las Angustias * 1 699 W 17 54 N 28 41 ES7020022 Tamanca * 2 073,1 W 17 52 N 28 34 ES7020024 Juan Mayor * 28,3 W 17 46 N 28 41 ES7020025 Barranco del Agua * 74,2 W 17 44 N 28 43 ES7020026 La Caldereta * 18 W 18 0 N 27 44 ES7020028 Benchijigua * 483,2 W 17 13 N 28 6 ES7020029 Puntallana * 285,7 W 17 6 N 28 7 ES7020030 Majona * 1 975,7 W 17 9 N 28 8 ES7020032 Roque Cano * 57,1 W 17 15 N 28 10 ES7020033 Roque Blanco * 29,8 W 17 14 N 28 9 ES7020034 La Fortaleza * 53,1 W 17 16 N 28 5 ES7020035 Barranco del Cabrito * 1 160,4 W 17 9 N 28 4 ES7020037 Lomo del CarretÃ ³n * 248,5 W 17 19 N 28 8 ES7020039 Orone * 1 706,6 W 17 15 N 28 5 ES7020041 Charco del Conde 9,2 W 17 20 N 28 5 ES7020042 Charco de Cieno * 5,2 W 17 20 N 28 5 ES7020043 Parque Nacional del Teide * 18 993,1 W 16 37 N 28 14 ES7020044 Ijuana * 901,8 W 16 8 N 28 33 ES7020045 Pijaral * 295,7 W 16 10 N 28 33 ES7020046 Los Roques de Anaga * 9,8 W 16 9 N 28 35 ES7020047 Pinoleris * 178,4 W 16 29 N 28 22 ES7020048 MalpaÃ ­s de GÃ ¼Ã ­mar * 286 W 16 22 N 28 18 ES7020049 MontaÃ ±a Roja * 163,96 W 16 32 N 28 1 ES7020050 MalpaÃ ­s de la Rasca 312,7 W 16 41 N 28 0 ES7020051 Barranco del Infierno * 1 824,1 W 16 42 N 28 7 ES7020052 Chinyero * 2 380 W 16 47 N 28 17 ES7020053 Las Palomas * 582,7 W 16 27 N 28 23 ES7020054 Corona Forestal * 41 067,7 W 16 37 N 28 10 ES7020055 Barranco de Fasnia y GÃ ¼Ã ­mar * 151,1 W 16 27 N 28 15 ES7020056 MontaÃ ±a Centinela 130,7 W 16 27 N 28 9 ES7020057 Mar de Las Calmas * 9 898,4 W 18 3 N 27 38 ES7020058 MontaÃ ±as de Ifara y Los Riscos 284,9 W 16 32 N 28 4 ES7020061 Roque de Jama * 92,5 W 16 38 N 28 5 ES7020064 Los Sables * 3,1 W 17 55 N 28 48 ES7020065 MontaÃ ±a de Tejina * 167,7 W 16 45 N 28 11 ES7020066 Roque de Garachico 3,04 W 16 45 N 28 22 ES7020068 La Rambla de Castro * 45 W 16 35 N 28 23 ES7020069 Las Lagunetas * 3 568,3 W 16 24 N 28 25 ES7020070 Barranco de Erques * 262,7 W 16 47 N 28 9 ES7020071 MontaÃ ±a de la Centinela * 15 W 17 46 N 28 32 ES7020072 MontaÃ ±a de la BreÃ ±a * 26,1 W 17 47 N 28 37 ES7020073 Los Acantilados de la Culata * 440,9 W 16 45 N 28 21 ES7020074 Los Campeches, Tigaiga y Ruiz * 543,5 W 16 36 N 28 21 ES7020075 La Resbala * 590,6 W 16 28 N 28 22 ES7020076 Riscos de Bajamar * 26 W 17 46 N 28 40 ES7020077 Acantilado de la Hondura 32,5 W 16 25 N 28 11 ES7020078 Tabaibal del PorÃ ­s 47,5 W 16 25 N 28 10 ES7020081 InteriÃ ¡n * 100,2 W 16 47 N 28 21 ES7020082 Barranco de Ruiz * 95,3 W 16 37 N 28 22 ES7020084 Barlovento, GarafÃ ­a, El Paso y Tijarafe * 5 561,7 W 17 57 N 28 46 ES7020085 El Paso y Santa Cruz de La Palma * 1 390,5 W 17 51 N 28 40 ES7020086 Santa Cruz de La Palma * 216 W 17 49 N 28 41 ES7020087 BreÃ ±a Alta * 60,8 W 17 49 N 28 37 ES7020088 Sabinar de Puntallana * 14,1 W 17 44 N 28 44 ES7020089 Sabinar de La Galga * 81 W 17 46 N 28 46 ES7020090 Monteverde de Don Pedro-Juan Adalid * 483,1 W 17 54 N 28 49 ES7020091 Monteverde de Gallegos-Franceses * 1 408,6 W 17 50 N 28 49 ES7020092 Monteverde de Lomo Grande * 494,9 W 17 48 N 28 47 ES7020093 Monteverde de Barranco Seco-Barranco del Agua * 1 939,1 W 17 47 N 28 44 ES7020094 Monteverde de BreÃ ±a Alta * 823,2 W 17 48 N 28 40 ES7020095 Anaga * 10 340,6 W 16 13 N 28 32 ES7020096 Teno * 6 119,7 W 16 51 N 28 18 ES7020097 Teselinde-Cabecera de Vallehermoso * 2 340,9 W 17 17 N 28 11 ES7020098 MontaÃ ±a del Cepo * 1 162 W 17 12 N 28 11 ES7020099 Frontera * 8 807,4 W 18 7 N 27 45 ES7020100 Cueva del Viento * 137,7 W 16 41 N 28 20 ES7020101 Laderas de Enchereda * 682,6 W 17 11 N 28 8 ES7020102 Barranco de Charco Hondo * 392,4 W 17 15 N 28 3 ES7020103 Barranco de Argaga * 187,1 W 17 18 N 28 5 ES7020104 Valle Alto de Valle Gran Rey * 706,8 W 17 18 N 28 6 ES7020105 Barranco del Ã guila * 164,4 W 17 7 N 28 8 ES7020106 Cabecera Barranco de Aguajilva * 140,3 W 17 17 N 28 7 ES7020107 Cuenca de Benchijigua-Guarimiar * 1 341,4 W 17 13 N 28 3 ES7020108 Taguluche * 139,5 W 17 19 N 28 8 ES7020109 Barrancos del Cedro y Liria * 584,18 W 17 11 N 28 9 ES7020110 Barranco de NiÃ ¡gara * 38,7 W 16 45 N 28 11 ES7020111 Barranco de Orchilla * 18,4 W 16 36 N 28 6 ES7020112 Barranco de las Hiedras-El Cedro * 166,4 W 16 29 N 28 11 ES7020113 Acantilado costero de Los Perros * 65,9 W 16 41 N 28 23 ES7020114 Riscos de Lara * 103,4 W 16 49 N 28 15 ES7020115 Laderas de ChÃ ­o * 197,1 W 16 47 N 28 15 ES7020116 Sebadales del sur de Tenerife * 2 692,9 W 16 35 N 28 1 ES7020117 Cueva marina de San Juan 0,7 W 16 49 N 28 10 ES7020118 Barranco de Icor * 36,5 W 16 27 N 28 12 ES7020119 Lomo de Las Eras 1,7 W 16 25 N 28 11 ES7020120 Sebadal de San AndrÃ ©s 582,7 W 16 12 N 28 29 ES7020121 Barranco Madre del Agua * 9,8 W 16 29 N 28 12 ES7020122 Franja marina de Fuencaliente * 7 055,2 W 17 53 N 28 32 ES7020123 Franja marina Santiago-Valle Gran Rey * 13 139 W 17 18 N 28 2 ES7020124 Costa de GarafÃ ­a 3 475,3 W 17 52 N 28 51 ES7020125 Costa de los Ã rganos 1 164 W 17 17 N 28 13 ES7020126 Costa de San Juan de la Rambla 1 602,9 W 16 37 N 28 25 ES7020127 Risco de la MÃ ©rica * 38,3 W 17 20 N 28 6 ES7020128 Sebadales de Antequera 272,62 W 16 7 N 28 31 ES7020129 PiÃ ±a de mar de Granadilla 0,93 W 16 30 N 28 4 PTCOR0001 Costa e CaldeirÃ £o  Ilha do Corvo * 964,02 W 31 6 N 39 42 PTDES0001 Ilhas Desertas * 11 301,62 W 16 29 N 32 30 PTFAI0004 Caldeira e Capelinhos  Ilha do Faial * 2 023,05 W 28 45 N 38 35 PTFAI0005 Monte da Guia  Ilha do Faial * 362,85 W 28 37 N 38 31 PTFAI0006 Ponta do Varadouro  Ilha do Faial * 19,66 W 28 47 N 38 34 PTFAI0007 Morro de Castelo Branco  Ilha do Faial * 131,52 W 28 45 N 38 31 PTFLO0002 Zona Central  Morro Alto  Ilha das Flores * 2 924,68 W 31 13 N 39 27 PTFLO0003 Costa Nordeste  Ilha das Flores * 1 215,28 W 31 10 N 39 30 PTGRA0015 IlhÃ ©u de Baixo  Restinga Ilha Graciosa * 248,65 W 27 57 N 39 0 PTGRA0016 Ponta Branca  Ilha Graciosa * 74,81 W 28 2 N 39 1 PTJOR0013 Ponta dos Rosais  Ilha de S. Jorge * 303,8 W 28 18 N 38 45 PTJOR0014 Costa NE e Ponta do Topo  Ilha de S. Jorge * 3 956,41 W 27 51 N 38 35 PTMAD0001 Laurisilva da Madeira * 13 354,86 W 17 3 N 32 46 PTMAD0002 MaciÃ §o Montanhoso Central da Ilha da Madeira * 8 212,22 W 16 55 N 32 43 PTMAD0003 Ponta de S. LourenÃ §o * 2 043,12 W 16 41 N 32 44 PTMAD0004 IlhÃ ©u da ViÃ ºva * 1 822,47 W 16 51 N 32 48 PTMAD0005 Achadas da Cruz 205,82 W 17 12 N 32 50 PTMAD0006 Moledos  Madalena do Mar 18,12 W 17 8 N 32 42 PTMAD0007 PinÃ ¡culo * 33,81 W 16 52 N 32 39 PTMIG0019 Lagoa do Fogo  Ilha de S. Miguel * 1 360,42 W 25 28 N 37 46 PTMIG0020 Caloura-Ponta da Galera  Ilha de S. Miguel * 204,2 W 25 30 N 37 42 PTMIG0021 Banco D. JoÃ £o de Castro (Canal Terceira  S. Miguel) * 1 643 W 26 36 N 38 13 PTPIC0008 Baixa do Sul (Canal do Faial) * 54,68 W 28 35 N 38 30 PTPIC0009 Montanha do Pico, Prainha e Caveiro  Ilha do Pico * 8 572 W 28 17 N 38 28 PTPIC0010 Ponta da Ilha  Ilha do Pico * 394,96 W 28 2 N 38 25 PTPIC0011 Lajes do Pico  Ilha do Pico * 142,15 W 28 15 N 38 23 PTPIC0012 IlhÃ ©us da Madalena  Ilha do Pico * 146,4 W 28 32 N 38 32 PTPOR0001 IlhÃ ©us do Porto Santo * 232,2 W 16 23 N 33 0 PTPOR0002 Pico Branco  Porto Santo 142,72 W 16 17 N 33 5 PTSEL0001 Ilhas Selvagens * 5 752 W 15 51 N 30 5 PTSMA0022 Ponta do Castelo  Ilha de Sta. Maria * 320,49 W 25 2 N 36 55 PTSMA0023 IlhÃ ©u das Formigas e Recife Dollabarat (Canal S. Miguel  Sta. Maria) * 3 542 W 25 45 N 37 15 PTTER0017 Serra Santa BÃ ¡rbara e Pico Alto  Ilha da Terceira * 4 760,25 W 27 17 N 38 44 PTTER0018 Costa das Quatro Ribeiras  Ilha da Terceira * 274,39 W 27 12 N 38 48